In an action for a judicial separation, in which a judgment was rendered in 1954 in favor of the plaintiff wife, directing defendant to pay her alimony of $162.50 a week, the wife appeals from an order of the Supreme Court, Kings County, dated April 30, 1962, which directed, inter alia, that her motion, pur*629suant to section 1171-b of the Civil Practice Act, for entry of judgment for the claimed arrears of alimony payable under said judgment, be held in abeyance pending the examinations before trial previously directed and until after the determination of the sequestration proceeding and the application for the reduction of the alimony, both of which are presently pending before an Official Referee. Order affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.